Action on contract. Order of the Appellate Term affirming a judgment of the Municipal Court of the City of New York, Borough of Brooklyn, affirmed, with costs. No opinion. Carswell, Adel and Close, JJ., concur; Lazansky, P. J., and Taylor, J., dissent, vote to reverse the order of the Appellate Term, to vacate the judgment of the Municipal Court, and to dismiss the complaint on the ground that, as a matter of law, the parties did not contemplate the making of a contract; and that what plaintiff was required to do to entitle her to a prize was not intended as consideration for a promise by defendant that she would receive the prize if her number was the one drawn. In any event, if the nature of the transaction is not determinable as a matter of law, then there was a question of fact as to the intention of the parties to be submitted to a jury. The trial court had instructed the the jury that there was a contract.